By the Court. :
It is not necessary now to decide whether, on a final hearing, the court might, or might not, restrain the defendant. (Powers v. Village of Athens, 19 Hun, 165.) There are several reasons why, in our opinion, the present injunction should not be maintained.
The plaintiffs were incorporated for the purpose of supplying water. For that purpose they are permitted to enjoy certain privileges of laying their pipes in streets and the like. Like railroad corporations therefore, and other similar bodies, they owe a duty to the public to perform the purposes of their organization. We are not therefore ready to say, that they have an absolute right to refuse to supply water, except at such price as they may choose to fix. At any rate, if they have such right, its exercise may be very inequitable and ought not necessarily to be aided in equity.
This case, then, is not one where a defendant is trespassing upon the rights'of a plaintiff, who owes him no duty. It is more like the case of one who desires to send goods by a railroad, while the railroad insists upon a price which he considers excessive. A court of equity would not restrain the owner of the goods from shipping them, although the parties could not agree upon the price.
Again, no argument is needed to show that there is no irreparable injury. The plaintiffs have for several years supplied the defendant with'water, in the very manner in which the defendant now seeks to enjoy it. The plaintiffs are still able and willing to give the same supply, only they demand a higher price. Therefore the question is only one of money. The previous acts of the plaintiffs in supplying water to defendant has not caused irreparable injury to the plaintiffs. It can cause none to continue the supply.
Again the plaintiffs say it would be impossible to determine the value of the use of the water, if defendant should continue to use it. How cau this be ? The parties determined the value before at .a certain price. There is no impossibility in determining it again. What the parties determined for themselves must be capable of determination by a tribunal, if the parties do not agree. Again, public interest demands that this injunction shall not stand. The protection of the village from fire is so important,.that equity ought not to interfere summarily and suddenly with this protection, even though the plaintiffs might have some difficulty or delay in obtain*533ing tbe compensation which they claim. The village has relied upon the existing arrangement to guard itself against fire. This is so important to life and property that it would be an improper use of equitable powers to break up the arrangement suddenly, merely to promote the pecuniary benefit of the plaintiffs.
These remarks are made solely with reference to this injunction. What may be just between these parties upon a final hearing; how the disagreement as to price is to be determined; whether it can or cannot be determined in this suit; whether a failure to agree might not, in the end, justify a final judgment enjoining the defendant, and many other matters are left undecided.
The injunction should be reversed, with ten dollars costs and printing disbursements, and motion denied, with ten dollars costs.
Present — Leakned, P. J., Booxes and Boardman, JJ.
Order reversed, with ten dollars costs and printing disbursements, and motion denied, with ten dollars costs.